Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/1/2022 has been received and claims 1-9 and 13 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 1 of Claim 1, delete “Method” and insert --A method--;
in line 2 of Claim 4, insert --the step of-- before “checking”;
in line 4 of Claim 4, delete “these” and insert --the biological--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the last remaining rejections (i.e. 35 U.S.C. 112(b) rejections) in the application. While prior art such as Morrison (20020119508) and Nowruzi (20180000976) disclose a method of validation of a sterilization process of an item, in particular a product or a device intended for health, to validate a sterility assurance level achieved with the sterilization process, characterized in that the method comprises a first step of contaminating a container receiving the item with living microorganism cells, then carrying out a first sterilization cycle with the sterilization process, then checking a sterility of the container after the first sterilization cycle (see ‘508 – p. 1 [0004], ‘976 - p. 1 [0005]), neither specifically teaches that more than 105 living microorganism cells are used for the first step of contaminating the container, or that the method also consists of steps of opening the container to contaminate the container again with more than 105 living microorganism cells, then carrying out a second sterilization cycle with the sterilization process, and then checking a sterility of the container after the second sterilization cycle, nor that the method only consists of these steps. In addition, while prior art of Held (5035858) discloses a method of validation of a sterilization process of an item, in particular a product or a device intended for health, to validate a sterility assurance level achieved with the sterilization process, characterized in that the method comprises a first step of contaminating a container receiving the item with living microorganism cells, then carrying out a first sterilization cycle with the sterilization process, then checking a sterility of the container after the first sterilization cycle, and optionally rerunning above steps in the event that more than 1 in 10,000 of microorganism survives (see Col. 6 lines 13-39), Held (‘858) does not specifically teach that more than 105 living microorganism cells are used for the first step of contaminating the container, or that the method also consists of steps of opening the container to contaminate the container again with more than 105 living microorganism cells, then carrying out a second sterilization cycle with the sterilization process, and then checking a sterility of the container after the second sterilization cycle, nor that the method requires/consists only of these steps.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of validation of a sterilization process of an item, in particular a product a device intended for health, to validate a sterility assurance level achieved with the sterilization process consists only of the steps as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799